            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

KENNY HERRON and MARY LOU
HERRON, as Guardians of the Person and
Estate of Cadence N evaeh McGuire, a minor;
MARY LOU HERRON, Administratrix of the
Estates of Jessica M. McGuire and Brinley M.
McGuire, a minor, and for their Wrongful
Deaths; and CHARLES JEFF GARDNER,
Administrator of the Estate of Nicholas
McGuire and for his Wrongful Death                      PLAINTIFFS

v.                      No. 3:16-cv-127-DPM

AP AC OF TENNESSEE, INC.; SUPERIOR
TRAFFIC CONTROL-MEMPHIS, INC.;
J E PHILLIPS & SONS, INC.; BEST TRUCK
& TRAILER, INC.; RICHARD CARL
ADAMS; and WABASH NATIONAL
CORPORATION d/b/a Wabash
National Trailer Centers, Inc.                       DEFENDANTS


                              ORDER
     1. Herron's motion to reconsider, Ng 218, is denied.         The
arguments and authorities aren't new. The Court stands by its original
ruling, Ng 217.
     2. The Court will hear argument on all pending motions at 9:00
a.m. on Tuesday, 15 January 2019 in Jonesboro as planned.
So Ordered.


                    D .P. Marshall Jf.
                    United States District Judge

                     17 ~ J.,018




              -2-
